DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statements3.       The information disclosure statements (IDSs) submitted on 02/18/2020 and 03/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                                        Drawings
4.      The drawings submitted on 11/26/2019 are accepted.
Allowable Subject Matter
5.       Claims 1-11 are allowed.6.      The following is a statement of reasons for the indication of allowable subject matter: 
         Prior art fails to disclose or fairly suggest “A transmission line, comprising: a planar transmission path including a ground layer which is a portion of the first conductor layer or a portion of the second conductor layer; and a first columnar conductor passing through an opening which is provided in the first conductor layer, the first columnar conductor having one end portion located inside the substrate. the waveguide tube being placed such that the first columnar conductor passes through an 
         Further, prior art fails to disclose or fairly suggest “A post-wall waveguide, comprising: a first columnar conductor passing through an opening which is provided in the first conductor layer, the first columnar conductor having one end portion which is located inside the substrate and another end portion which protrudes to an outside of the substrate.”, in combination with the remaining claimed limitations as called for in independent claim 11.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Asahi, (US 2016/0372373 A1);
           Uemichi, (US 2021/0124111 A1);
           Topak et al., (US 2016/0293557 A1);
           Chen et al., (US 2009/0243762 A1);
           Uemichi, (US 2021/0091442 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANZI CHEN/
Examiner, Art Unit 2844

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845